IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


DUFFIELD HOUSE ASSOCIATES, L.P., ET   :   No. 441 EAL 2021
AL.                                   :
                                      :
                                      :   Petition for Allowance of Appeal
           v.                         :   from the Order of the
                                      :   Commonwealth Court
                                      :
CITY OF PHILADELPHIA                  :
                                      :
                                      :
PETITION OF: CITY OF PHILADELPHIA     :
AND SCHOOL DISTRICT OF                :
PHILADELPHIA                          :

KENNEDY HOUSE, INC.                   :   No. 442 EAL 2021
                                      :
                                      :
           v.                         :   Petition for Allowance of Appeal
                                      :   from the Order of the
                                      :   Commonwealth Court
CITY OF PHILADELPHIA                  :
                                      :
                                      :
PETITION OF: CITY OF PHILADELPHIA     :
AND SCHOOL DISTRICT OF                :
PHILADELPHIA                          :

1700 ASSOCIATES, L.P.,                :   No. 443 EAL 2021
                                      :
                 Respondent           :
                                      :   Petition for Allowance of Appeal
                                      :   from the Order of the
           v.                         :   Commonwealth Court
                                      :
                                      :
CITY OF PHILADELPHIA AND SCHOOL       :
DISTRICT OF PHILADELPHIA,             :
                                      :
                 Petitioners          :
PRU 1901 MARKET LLC A/K/A 1901-1917       :   No. 444 EAL 2021
MARKET STREET 1901-17 MARKET              :
STREET                                    :
                                          :   Petition for Allowance of Appeal
                                          :   from the Order of the
            v.                            :   Commonwealth Court
                                          :
                                          :
CITY OF PHILADELPHIA                      :
                                          :
                                          :
PETITION OF: CITY OF PHILADELPHIA         :
AND SCHOOL DISTRICT OF                    :
PHILADELPHIA                              :

921 TYSON AVENUE ASSOCIATES, LP,          :   No. 445 EAL 2021
ET AL.                                    :
                                          :
                                          :   Petition for Allowance of Appeal
            v.                            :   from the Order of the
                                          :   Commonwealth Court
                                          :
CITY OF PHILADELPHIA                      :
                                          :
                                          :
PETITION OF: CITY OF PHILADELPHIA         :
AND SCHOOL DISTRICT OF                    :
PHILADELPHIA                              :

211 N. 13TH STREET ASSOCIATES, L.P.,      :   No. 446 EAL 2021
ET AL.                                    :
                                          :
                                          :   Petition for Allowance of Appeal
            v.                            :   from the Order of the
                                          :   Commonwealth Court
                                          :
CITY OF PHILADELPHIA                      :
                                          :
                                          :
PETITION OF: CITY OF PHILADELPHIA         :
AND SCHOOL DISTRICT OF                    :
PHILADELPHIA                              :

LIBERTY PLACE RETAIL ASSOCIATES,          : No. 447 EAL 2021
ET AL.                                    :
                                          :
[441 EAL 2021, 442 EAL 2021, 443 EAL 2021, 444 EAL 2021, 445 EAL 2021, 446 EAL
2021, 447 EAL 2021, 448 EAL 2021, 449 EAL 2021, 450 EAL 2021, 451 EAL 2021 and
                               452 EAL 2021] - 2
                                          : Petition for Allowance of Appeal
            v.                            : from the Order of the
                                          : Commonwealth Court
                                          :
CITY OF PHILADELPHIA                      :
                                          :
                                          :
PETITION OF: CITY OF PHILADELPHIA         :
AND SCHOOL DISTRICT OF                    :
PHILADELPHIA                              :

2990 HOLME REALTY, LLC                    :   No. 448 EAL 2021
                                          :
                                          :
            v.                            :   Petition for Allowance of Appeal
                                          :   from the Order of the
                                          :   Commonwealth Court
CITY OF PHILADELPHIA                      :
                                          :
                                          :
PETITION OF: CITY OF PHILADELPHIA         :
AND SCHOOL DISTRICT OF                    :
PHILADELPHIA                              :

CLEAR CHANNEL OUTDOOR, INC. AND           :   No. 449 EAL 2021
OUTFRONT MEDIA INC.                       :
                                          :
                                          :   Petition for Allowance of Appeal
            v.                            :   from the Order of the
                                          :   Commonwealth Court
                                          :
CITY OF PHILADELPHIA                      :
                                          :
                                          :
PETITION OF: CITY OF PHILADELPHIA         :
AND SCHOOL DISTRICT OF                    :
PHILADELPHIA                              :

MIFFLIN STREET ASSOCIATES, L.P., ET       :   No. 450 EAL 2021
AL.                                       :
                                          :
                                          :   Petition for Allowance of Appeal
            v.                            :   from the Order of the
                                          :   Commonwealth Court
                                          :
CITY OF PHILADELPHIA                      :
[441 EAL 2021, 442 EAL 2021, 443 EAL 2021, 444 EAL 2021, 445 EAL 2021, 446 EAL
2021, 447 EAL 2021, 448 EAL 2021, 449 EAL 2021, 450 EAL 2021, 451 EAL 2021 and
                               452 EAL 2021] - 3
                                                :
                                                :
PETITION OF: CITY OF PHILADELPHIA               :
AND SCHOOL DISTRICT OF                          :
PHILADELPHIA                                    :

BLEIGH STREET MANAGEMENT LLC T/A                :   No. 451 EAL 2021
STATE ROAD STORAGE LP                           :
                                                :
                                                :   Petition for Allowance of Appeal
              v.                                :   from the Order of the
                                                :   Commonwealth Court
                                                :
CITY OF PHILADELPHIA                            :
                                                :
                                                :
PETITION OF: CITY OF PHILADELPHIA               :
AND SCHOOL DISTRICT OF                          :
PHILADELPHIA                                    :

POST MONROE, L.P., ET AL.                       :   No. 452 EAL 2021
                                                :
                                                :
              v.                                :   Petition for Allowance of Appeal
                                                :   from the Order of the
                                                :   Commonwealth Court
CITY OF PHILADELPHIA                            :
                                                :
                                                :
PETITION OF: CITY OF PHILADELPHIA               :
AND THE SCHOOL DISTRICT OF                      :
PHILADELPHIA                                    :

                                        ORDER


PER CURIAM

      AND NOW, this 8th day of June, 2022, the Petition for Allowance of Appeal is

DENIED. Petitioner’s Application to Consolidate is GRANTED. Petitioner’s Application

for Leave to File Post-Submission Communication is GRANTED.

      Justice Brobson did not participate in the consideration or decision of this matter.


[441 EAL 2021, 442 EAL 2021, 443 EAL 2021, 444 EAL 2021, 445 EAL 2021, 446 EAL
2021, 447 EAL 2021, 448 EAL 2021, 449 EAL 2021, 450 EAL 2021, 451 EAL 2021 and
                               452 EAL 2021] - 4